Citation Nr: 0932430	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 13, 1969 to 
October 13, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's service-connected pilonidal cyst, overall, is 
not shown to involve an area exceeding 6 square inches (39 
sq. cm.), result in frequent loss of covering, or cause 
significant limitation of function of the part affected.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for pilonidal cystectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DC's) 7801-7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The severity of disability resulting from skin disease is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.)

Notably, the Veteran filed his claim for an increased rating 
in August 2005.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  
In any event, the Board notes that the revisions primarily 
pertain to evaluating burn scars, and multiple scars which do 
not apply to the facts of this case.

A pilonidal cyst is not listed in the Schedule for Rating 
Disabilities.  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. §§ 
4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

In this case, the Veteran's service connected pilonidal 
cystectomy is rated as 10 percent disabling under DC 7899-
7804, as analogous to a superficial scar painful on 
examination.  38 C.F.R. § 4.118.  This is the maximum 
available rating under this diagnostic code.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected residuals of 
pilonidal cyst disability does not meet the criteria for a 
disability rating in excess of 10 percent for any time during 
the appeal period.   The Board notes that competent medical 
evidence, overall, does not show that the Veteran's service-
connected pilonidal cyst involves an area exceeding 6 square 
inches (39 sq. cm.), results in frequent loss of covering, or 
causes significant limitation of function of the part 
affected.

For example, the March 2007 VA Compensation and Pension (C&P) 
examination showed a superficial scar to the right of the 
gluteal cleft measuring 14 millimeters in length and 3 
millimeters at the greatest width.  The previous VA C&P 
examination in October 2005 described a 1-inch lesion.  The 
associated VA clinical records do not describe the Veteran's 
pilonidal cyst as encompassing an area or areas of at least 6 
square inches (39 square centimeters) or greater.  Therefore, 
consideration of ratings under DC's 7801 and 7802 is not for 
consideration for any time during the appeal period as the 
scar does not encompass an area or areas of at least 6 square 
inches (39 square centimeters) or greater.

With respect to DC 7803, the medical evidence, overall, does 
not demonstrate frequent loss of covering of skin.  A 
September 2005 VA clinical record showed a recurrence of 
pilonidal cyst requiring incision and drainage (I&D).  VA C&P 
examination in October 2005 showed a 1-inch open lesion with 
no exudate.  The examiner commented that the Veteran would 
probably require another surgery to drain and completely 
excise the cyst.  The remainder of VA clinical records during 
the appeal period does not show further instances of 
treatment or any additional clinical findings.  VA C&P 
examination in March 2007 showed that the pilonidal cyst was 
stable with no draining.

Overall, the October 2005 and March 2007 VA C&P examinations 
findings, as well as VA clinical records, provide evidence 
against this claim.  The Veteran had one instance of 
pilonidal cyst requiring I&D in 2005.  Otherwise, the 
remainder of the medical records clearly do not reflect 
"frequent" loss of covering of skin due to recurrent 
pilonidal cyst during the appeal period.  As such, a separate 
rating under DC 7803 is not warranted for any period of time 
during the appeal period.

With respect to DC 7805, the March 2007 VA C&P examiner 
specifically found that there was no limitation of motion of 
the surrounding tissues, or objective functional limitation, 
as a result of the pilonidal cyst.  The remaining medical 
evidence covering the appeal period do not show that the 
pilonidal cystectomy has resulted in limitation of affected 
part.  With the exception of the pilonidal cyst recurrence in 
2005, the Veteran's clinical records do not describe any 
functional limitations caused by the pilonidal cyst.  
Additionally, the functional capacity assessments with regard 
to the Veteran's application for disability benefits with the 
Social Security Administration do not reflect any complaint 
or determination that the pilonidal cysts results in 
functional limitations.  

Overall, the competent medical evidence weighs heavily 
against a compensable rating under DC 7805 for any time 
during the appeal period.

The Board notes that the Veteran's statements of record have 
described recurrent instances of cyst drainage as well as 
functional limitations which he attributes to his pilonidal 
cystectomy.  The Veteran generally describes a painful area 
(for which compensation has been awarded) which interferes 
with his ability to walk or sit for prolonged periods of 
time.  He inconsistently described constant versus 
intermittent pilonidal cyst drainage, as well as a history of 
multiple versus a few I&D's performed (to VA examiners in 
September 2005 and March 2007).  He also attributes his 
insomnia as associated with this pilonidal cyst.

The Board is cognizant that a September 2003 VA C&P 
examination report (outside the appeal period) described the 
Veteran as having minimal limitation of motion due to the 
pilonidal cyst disability.  During the appeal period, the 
record demonstrates one instance of pilonidal cyst recurrence 
which reasonably involved some functional impairment.  
However, this was a limited episode which resolved quickly.  

The Board further notes that a VA C&P examiner in May 2007 
determined, upon review of the claims folder, that the 
Veteran's sleeping difficulties were attributable to 
nonservice-connected cause.  Notably, a final RO rating 
decision in September 2007 denied a claim of service 
connection for chronic insomnia associated with pilonidal 
cystectomy, therefore, this issue is not before the Board. 

Given the limited and brief duration of functional impairment 
caused by the pilonidal cyst during the appeal period, the 
Veteran's sometimes inconsistent description of recurrences 
and the absence of functional limitations found on the March 
2007 VA C&P examination report, the Board finds that the 
overall disability picture does not reflect that the 
Veteran's service-connected pilonidal cysts results in 
functional impairment of the part affected.  On this record, 
the Board places greater probative weight to the objective 
medical findings and opinions provided by VA examiners rather 
than the report of symptomatology provided by the Veteran.

Simply stated, the Board finds that, for reasons noted above, 
that the post-service medical records provide highly 
probative evidence against this claim, outweighing the 
Veteran's statements. 

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran's 
pilonidal cyst.  During the appeal period, the Veteran 
experienced one recurrence of pilonidal cyst in 2005, and had 
virtually no symptoms thereafter except for pain.  The 
Veteran is receiving compensation for pain.  The Board 
acknowledges the Veteran's description of functional 
limitations but, as held above, those functional limitations 
were brief and transitory in nature during the one recurrence 
of pilonidal cyst in 2005.  Notably, VA's rating criteria 
compensate for loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the Board's opinion, the 
10 percent rating assigned is consistent with the Veteran's 
exacerbations of disability.

Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

A pre-adjudicatory RO letter dated in October 2005 advised 
the Veteran of the types of evidence and/or information 
deemed necessary to substantiate his contention that his 
disability had increased in severity and the relative duties 
of the Veteran and VA in developing the claim.  This letter 
advised him of multiple forms of evidence which may be 
capable of substantiating his claim, including doctor 
statements containing physical and clinical findings, the 
results of any laboratory or x-rays, and statements from 
individuals with personal knowledge of the manner his 
disability has worsened.  He could also submit medical 
evidence describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by the disability.  He was further advised 
to submit any evidence or information in his possession that 
pertained to his claim.

The Board acknowledges that the Veteran was not provided a 
notice letter which specifically complies with that 
contemplated in Vazquez-Flores.  The Board notes that the 
Veteran's statements of record, to VA examiners as well as 
argument presented on appeal, specifically speak to the 
effects that his pilonidal cyst has upon his work and 
activities of daily living.  He has described symptoms such 
as pain, sleep impairment and inability to sit for prolonged 
periods of time.  The Veteran's representative has argued for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  Additionally, the rating decision on appeal and 
the April 2006 Statement of the Case (SOC) and subsequent 
supplemental SOC's clearly placed the Veteran on notice of 
the applicable DCs.

Considering the notices provided to the Veteran, the 
contentions advanced by the Veteran on appeal and the 
considerable administrative development of this claim (which 
includes two C&P examinations, and the obtainment of VA 
clinical records and SSA records), the Board finds that the 
totality of the circumstances demonstrates that the Veteran 
and his representative are aware of the evidentiary 
requirements that that a lack of technical compliance 
Vazquez-Flores does not result in any prejudicial harm to the 
Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  See also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records as well as medical and legal documents pertaining to 
an award of disability benefits from the Social Security 
Administration.  The Veteran has not identified any other 
potentially available evidence.  

The Board further finds that the evidence of record is 
sufficient to decide this claim, and that additional VA 
examination or medical opinion is not necessary to decide the 
claim.  Since the last VA examination conducted in March 
2007, there is no lay or medical evidence suggesting an 
increased severity of symptoms to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination for this claim.  See 
VAOPGCPREC 11- 95 (Apr. 7, 1995).

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide this claim has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claim.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

The claim of entitlement to a disability rating greater than 
10 percent for pilonidal cystectomy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


